                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

RESIDENTS OF GORDON PLAZA, INC.                             CIVIL ACTION

VERSUS                                                      NO. 18-4226

LATOYA CANTRELL, ET AL.                                     SECTION "B"(3)


                            ORDER AND REASONS

      Defendants Mayor LaToya Cantrell and the City of New Orleans

filed the instant motion for judgment on the pleadings, or in the

alternative for summary judgment.1 Rec. Doc. 36. Plaintiff timely

filed a response in opposition. Rec. Doc. 44. Defendants sought,

and were granted, leave to file a reply. Rec. Doc. 56. Plaintiff

filed a motion for partial summary judgment on standing. Rec. Doc.

42. Defendants timely filed a response in opposition. Rec. Doc.

45. Plaintiff sought, and was granted, leave to file a reply. Rec.

Doc. 53. For the reasons discussed below,

      IT IS ORDERED that defendants’ motion for summary judgment is

GRANTED    relative    to   the    associational     standing    issue       and

plaintiff’s claims are DISMISSED;

      IT IS FURTHER ORDERED that plaintiff’s motion for partial

summary judgment on standing is DENIED; and

      IT IS FURTHER ORDERED that defendants’ motion to compel

discovery responses (Rec. Doc. 62) and motion to file corrected


1 Because the parties present documents outside of the pleadings, and this
Court relies on information from these documents in making its decision,
defendants’ motion will be construed as a motion for summary judgment.

                                      1
opposition (Rec. Doc. 66), and plaintiff’s motion to determine

that defendants’ answers and objections are insufficient (Rec.

Doc. 63) are DISMISSED as moot.

            FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff filed a citizen enforcement suit under the Resource

Conservation and Recovery Act (“RCRA”), alleging that the Mayor

and City of New Orleans (“the City”) have imposed inhumane and

dangerous living conditions on residents of Gordon Plaza. Rec.

Doc. 2 at 1. Gordon Plaza is located on the former Agriculture

Street Landfill (“Landfill”) site, which the City of New Orleans

operated as a dump from 1909-1957 and reopened for waste from

Hurricane Betsy in 1965-66. Id. at 5. Plaintiff’s claims are

described in greater detail in a recent Order and Reasons and are

incorporated by reference here. Rec. Doc. 48.

     Defendants filed the instant motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c), or in

the alternative for summary judgment, on the grounds that this

Court lacks subject matter jurisdiction and plaintiff has failed

to state a claim upon which relief can be granted. Rec. Doc. 36 at

1. Plaintiff timely filed a response in opposition, arguing that

defendants’ motion is meritless and asserting it has properly

stated a claim upon which relief can be granted and that this Court

does not lack subject-matter jurisdiction. Rec. Doc. 44.



                                  2
       Plaintiff subsequently filed a motion for partial summary

judgment that plaintiff has associational standing and its members

have   individual    standing     to   bring    this    suit.   Rec.    Doc.   42.

Defendants timely filed a response in opposition, restating the

argument they put forth in their motion that plaintiff lacks

individual       standing,   and       that    plaintiff      does     not     have

associational standing to seek individualized relocation on behalf

of alleged and unnamed members. Rec. Doc. 45.

                             LAW AND ANALYSIS

       Summary    judgment   is    appropriate         when   “the     pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

the movant bears the burden of proof, it must “demonstrate the

absence of a genuine issue of material fact” using competent

summary judgment evidence. Celotex, 477 U.S. at 323. But “where

the non-movant bears the burden of proof at trial, the movant may

merely point to an absence of evidence.” Lindsey v. Sears Roebuck

& Co., 16 F.3d 616, 618 (5th Cir. 1994). When the movant meets its

                                        3
burden, the burden shifts to the non-movant, who must show by

“competent summary judgment evidence” that there is a genuine issue

of material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). All reasonable inferences

must be drawn in favor of the nonmovant, but “a party cannot defeat

summary   judgment   with    conclusory        allegations,     unsubstantiated

assertions, or only a scintilla of evidence.” See Sec. & Exch.

Comm'n v. Arcturus Corp., 912 F.3d 786, 792 (5th Cir. 2019).

      A. Plaintiff does not have standing to bring suit on behalf

          of its members

      Plaintiff does not have standing to bring suit because the

requested   relief   of     relocation      would     require   individualized

participation.    Under     the    doctrine     of    associational   standing,

Residents may have standing to bring suit on behalf of its members

if:

      “[1] its members would otherwise have standing to sue in
      their own right; [2] the interests it seeks to protect
      are germane to the organization's purpose; and [3]
      neither the claim asserted nor the relief requested
      requires the participation of individual members in the
      lawsuit.”

Nat'l Rifle Ass'n of Am., Inc. v. Bureau of Alcohol, Tobacco,

Firearms,   &   Explosives,       700   F.3d   185,    191   (5th   Cir.   2012).

Defendants argue that it is impossible for plaintiff to meet the

third prong of this test. In the complaint, plaintiff requests

that the Court “order the Defendants to relocate the Plaintiff’s


                                        4
members into comparable housing. . .” Rec. Doc. 2 at 11. Defendants

assert that relocating members from their current homes to a new

residence necessarily requires their individual participation,

voiding associational standing. Even assuming, without deciding,

that plaintiff could meet the first two prongs for associational

standing, the Court finds that plaintiff’s requested relief of

relocation     would    require   the    individual      participation    of    its

members. Plaintiff argues that it requests only injunctive relief

and not damages, and “suits for injunctive relief . . . do not

involve individualized proof of damages.” Rec. Doc. 42-1 at 12

(citing Concerned Citizens Around Murphy v. Murphy Oil USA, Inc.,

686 F.Supp.2d 663 (E.D. La. 2010)). In the Supreme Court case cited

by the District Court in Concerned Citizens, the Court stated that

“individual     participation     is    not    normally    necessary     when   an

association     seeks    prospective      or    injunctive    relief     for    its

members. . .”     United Food and Commercial Workers Union Local 751

v.    Brown   Group,    Inc.,   517    U.S.    544   (1996)   (emphasis   added)

(internal quotations omitted). It is true that a typical request

for    injunctive      relief   may     not    require    individual     members’

participation because an injunction often requires the defendant

to act or not act in some way, without requiring anything of the

members. However, in this case plaintiff seeks the individual

relocation of each of its 24 current members from their present

homes in Gordon Plaza to comparable housing elsewhere. Rec. Doc.

                                         5
44 at 19. Such an action cannot be completed without the members’

participation. Therefore, while individual participation is not

normally necessary for injunctive relief, the relocation relief

requested in this case would require it. Therefore, plaintiff does

not have associational standing.

      Plaintiff also relies on a Clear Water Act consent decree

issued by the Middle District of Louisiana. That decree involved

a component for relocating residents away from a sewage treatment

plant.    Rec.   Doc.   42-1    at    13.      However,    that   consent     decree

voluntarily submitted by parties who willingly agreed to undertake

a relocation remedy is not comparable to the present case in which

plaintiff’s      associational        standing     is     contested     and    found

lacking. Rec. Doc. 45 at 11.

      B. The consent decree between the City and the EPA

      Defendants assert that the consent decree between themselves

and the EPA bars this          type    of lawsuit because RCRA prohibits

citizen suits brought under 42 U.S.C. 6972(a)(1)(B) when the EPA

is also acting     to   address      the    conditions     contributing       to   the

alleged endangerment as identified by the statute. Rec. Doc.

36-3. On the other hand, plaintiff argues the Consent Decree does

not   bar suit because the Consent Decree does not purport to

release   the    City   from   RCRA     liability,        and   the   City    is   not

proceeding with remedial action.


                                           6
     The parties quote RCRA as stating that citizens suits are

barred where the EPA Administrator has obtained a court order

“pursuant to which a responsible party is diligently conducting a

remedial action, Remedial Action Investigation and Feasibility

Study (RIFS), or proceeding with a remedial action.” Rec. Doc. 36-

1 at 13; Rec. Doc. 44 at 14 (emphasis added). The RCRA actually

states that:

     “(B) No action may be commenced under subsection
     (a)(1)(B) of this section if the Administrator, in order
     to restrain or abate acts or conditions which may have
     contributed or are contributing to the activities which
     may present the alleged endangerment—

     . . .

     (iv) has obtained a court order (including a consent
     decree) . . . pursuant to which a responsible party is
     diligently conducting a removal action, Remedial
     Investigation   and   Feasibility   Study (RIFS),   or
     proceeding with a remedial action.”

42 U.S.C. 6972(B)(iv) (emphasis added).

     The text of RCRA prohibits a citizen suit to be brought

against a defendant where the defendant is conducting a removal

action or a remedial action pursuant to a consent decree obtained

by the EPA. Plaintiff points out the EPA report states that “no

remedial action was performed”. Removal actions are distinct from

remedial actions in that they may mitigate or stabilize the threat

rather than comprehensively address all threats at a site.

     The question before the Court is whether defendants are

conducting an action to mitigate or stabilize the threat pursuant

                                7
to the Consent Decree. The Consent Decree requires defendants to:

“maintain and repair the security fence,” “maintain a stable

vegetative     cover,”   provide       a    technical     abstract     to    utilities

operating within the Landfill site, join and maintain membership

in the LAOne Call program and designate an office within the City

as a point of contact, direct City agencies to incorporate the

Technical Abstract as standard operating procedure, ensure that

the Sewerage and Water Board includes the protocol for maintenance

in bills, designate a disposal facility for soils removed from

beneath the geotextile mat, and designate a project coordinator to

ensure the City’s compliance. Rec. Doc. 36-3 at 8-10. Those actions

are    not   removal   actions    as       they   do    not   task   the    City    with

mitigating or stabilizing a threat. Rather, the City has been

ordered to meet certain compliance requirements to maintain the

removal actions that were previously completed by the EPA. A number

of these requirements were to be completed within 60 days of the

entry of the Decree in 2008, including providing utilities with

the    Technical   Abstract,      joining         the   LAOne   Call     program    and

designating an office within the City as a point of contact,

designating a landfill facility for disposal of the excavated

soils, and designating a project coordinator. Rec. Doc. 36-3 at 9.

The remaining requirements that the City must continue to meet,

such    as   maintaining    and    repairing            the   security      fence   and

maintaining a stable vegetative cover, involve basic maintenance

                                            8
of completed removal actions. Therefore, the City has not provided

evidence that it is “diligently conducting a removal activity” as

required to preclude a citizen suit. 42 U.S.C. § 6972(b)(2)(B)(iv).

       Additionally, for purposes of determining whether a citizen

suit    is   prohibited   by   section    6972(b)(2)(B)(iv),      it    is    the

defendants’     actions   pursuant   to   the    Consent   Decree      that   are

relevant for the Court to consider, not the EPA’s actions. As

plaintiff     points   out,    defendants       do   not   rely   on    section

6972(b)(2)(B)(ii) in their motion, which prohibits citizen suits

when the EPA itself is actually engaging in a removal action, and

it is not relevant as neither party has alleged that the EPA is

presently engaging in removal actions in the pleadings. Rec. Doc.

44 at 15.

       Parties’ arguments concerning whether the Consent Decree

releases the City from abatement actions is not relevant to the

Court’s analysis here. Rec. Doc. 36-1 at 13, Rec. Doc. 44 at 12.

The plain language of RCRA does not require the Consent Decree to

include such a release from liability in order for a citizen suit

to be barred. Rather, the existence of a court order or consent

decree pursuant to which defendants are conducting removal or

remedial work would have been sufficient to preclude a citizen

suit.

             New Orleans, Louisiana this 24th day of May 2019



                                     9
___________________________________
SENIOR UNITED STATES DISTRICT JUDGE




 10
